Citation Nr: 1503116	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-24 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an earlier effective date for the grant of cause of death in an August 2011 rating decision.


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to January 1990, he died in January 2003.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The August 2011 rating decision granted service connection for cause of death, effective from July 22, 2011.  The Veteran timely disagreed with the effective date assigned in the August 2011 rating decision.

The issue of entitlement to an earlier effective date for the grant of cause of death based on clear and unmistakable error in a June 2003 administrative decision has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1.  A June 2003 administrative decision which denied service connection for cause of death was not appealed and therefore became final.  

2.  In July 2011, the Veteran filed a new claim for entitlement to service connection for cause of death.

3.  A formal or informal claim to reopen a previously denied claim for service connection for cause of death was not received prior to July 22, 2011.


CONCLUSIONS OF LAW

1. The June 2003 administrative decision which denied service connection for cause of death is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2014).
2. There is no legal entitlement to an effective date earlier than July 22, 2011, for the award service connection for cause of death.  38 U.S.C.A. § 5110 (West 2009); 38 C.F.R. §§ 3.400. 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In Dingess v. Nicholson, 19 Vet.App. 473 (2006), the Court of Appeals for Veterans Claims (the Court) found that the VCAA notice requirements applied to all elements of a claim. 

In this case, following the award of service connection, and the Veteran's notice of disagreement with the effective date assigned, the RO provided notice of the evidence necessary to substantiate a claim for an earlier effective date in a July 2012 Statement of the Case (SOC).  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...." Goodwin v. Peake, 22 Vet.App. 128, 137 (2008).  There is no duty to provide additional notice as to the issue on appeal.

Further, no VCAA notice is necessary in this case because, as is more thoroughly explained below, the outcome of this earlier effective date claim depends exclusively on documents which are already contained in the Veteran's VA claims folder.  The Court has held that a veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the laws and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet.App. 407, 410 (2004).  No additional development could alter the evidentiary or procedural posture of this case.  In the absence of potential additional evidence, no notice is necessary.  See Dela Cruz v. Principi, 15 Vet.App. 143, 149 (2001) (VCAA notice not required where there is no reasonable possibility that additional development will aid the claimant).

VA also has duty to assist veterans in obtaining evidence necessary to substantiate their claims unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  In this case, the resolution of the Veteran's claim is dependent on the Court's interpretation of the law and regulations pertaining to claims for VA benefits.  As the outcome of this earlier effective date claim rests with evidence which is already in the claims folder, no further development under the VCAA is warranted.  See Mason v. Principi, 16 Vet.App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet.App. 143 (2001); Smith v. Gober, 14 Vet.App. 227, 231-32 (2000); see also Livesay v. Principi, 15 Vet.App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).

Merits of the Claim

Generally, the VA guidelines for the determination of an effective date of an award of disability compensation are set forth at 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of compensation benefits that is based on an original claim, claim reopened after a final disallowance, or claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.

The specific provision for the assignment of an effective date for an award of compensation benefits following the grant of an original claim for service connection, is that the effective date will be the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service, and otherwise, the date of receipt of claim, or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2)(i).

However, the assigned effective date of service connection for a claim that has been reopened (based upon receipt of "new and material" evidence), as is the case here, is that of the date of receipt of the claim to reopen, or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(r).

In the instant case, the appellant originally filed for Dependency and Indemnity Compensation (DIC) in February 2003.  In May 2003 the RO sent a letter to the appellant requesting additional information that was necessary to consider the appellant's claim.  The letter specifically requested evidence of marriage and information regarding life insurance received.  Following a period of no response, the RO sent a June 2003 letter that denied the claim unless the information previously requested could be provided within a year of the previous May 2003 letter.  The appellant failed to respond to either letter.  The next communication from the appellant was the claim to reopen filed in July 2011.  

The appellant contends that she failed to respond to the May 2003 request because she either did not receive the request for information or did not understand it.  She noted that she was born in South Korea and could not read or write English.  She further noted she still resides in South Korea and mail between the United States and South Korea is often delayed or lost all together, therefore increasing the odds that she never in fact received the letter.  She further bolstered her argument by noting that had she received the letter, she would have asked for assistance in understanding the letter and responded with the correct information.  

Initially, the Board notes that the "presumption of regularity" provides that it is presumed that government officials "have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992), citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).

While the Ashley case dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the United States Court of Appeals for Veterans Claims (the CAVC) applied this presumption of regularity to procedures at the RO.  A copy of the letters dated in May 2003 and June 2003 and noting the RO's request for additional information are of record in the claims file.  The letters were addressed to the appellant's address of record.  The appellant's allegation alone that she did not receive the letters would not rise to the level of "clear evidence to the contrary" as required to rebut the presumption of regularity.  See Butler v. Principi, 244 F.3d. 1337, 1340 (Fed. Cir. 2001); see also Ashley, supra.  

The Board is sympathetic to the appellant's claim that even if she received the letters, she was likely unable to understand the information she needed to provide, and therefore the original claim should remain open despite the fact that she did not provide the requested information in a timely manner.  The Board notes that equitable tolling is justified in "extraordinary circumstances."  McCreary v. Nicholson, 19 Vet. App. 324 (2005).  The following three requirements must be met, however:  (1) the extraordinary circumstance must be beyond the appellant's control, (2) the appellant must demonstrate that the untimely filing was a direct result of the extraordinary circumstances, and (3) the appellant must exercise "due diligence" in preserving his/her appellate rights such that a reasonably diligent appellant under the same circumstances also would not have filed a timely appeal.  Id.  In this case, however, while the appellant has alleged that extraordinary circumstances beyond her control, including a language barrier and difficulties with overseas mail, kept her from timely filing a response, there is no evidence that the appellant exercised "due diligence" in attempting to preserve her appellate rights.  There is no record of any attempts made by the appellant to seek an update with regard to status on her claim for more than eight years.  There is no contact from the appellant at all regarding her claim for service connection for cause of death until receipt of her July 22, 2011 application to reopen the claim. 

Under the circumstances, although sympathetic, the Board is not inclined to assign probative weight to the appellant's assertion that the timeliness of her response was somehow affected by mail delivery delays or in language barriers that were beyond her control.  Indeed, the record simply shows the appellant failed to respond, in a timely manner, to the May 2003 and June 2003 requests for additional information that was necessary to adjudicate the claim.  This determination is further supported by the eight-year gap before follow-up correspondence from the claimant.  In view of the same, the Board finds that the appellant is not entitled to an earlier effective date for her claim of entitlement to service connection for cause of death.

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2014), but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

An earlier effective date for grant of service connection for cause of death is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


